People v Payne (2019 NY Slip Op 02534)





People v Payne


2019 NY Slip Op 02534


Decided on April 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2019-01958

[*1]The People of the State of New York, ex rel. 
vJames Payne, petitioner, Vera Fludd: Sheriff County of Nassau, respondent. James Payne, East Meadow, NY, petitioner pro se.


Madeline Singas, District Attorney, Mineola, NY (Gregory Murphy of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for the release of the petitioner pursuant to CPL 30.30(2)(a) upon Nassau County Indictment No. 997N/17, or to set bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
The petitioner failed to demonstrate entitlement to relief pursuant to CPL 30.30(2)(a).
LEVENTHAL, J.P., ROMAN, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court